Concurring Opinion.
Hadley, J.
I concur in the result reached, but cannot agree with the majority in its interpretation of the statute. Looking to the evil to be remedied, I think the legislature, in the enactment of the statute, aimed at the punishment and prevention of the practice of inflicting injury upon others by concealment from them, in a horse trade, or sale, of a defective condition of the animal. A fraudulent concealment, I believe, is the core of the statute, and this concealment may be áeeomplished in either of two ways: (1) By passive silence, as set forth in the first division of the statute; (2) by the active means set forth in the second division; and in either ease, to make the offense complete there must be a sale or trade effected.
Gillett, J., concurs in this opinion.